Case 1:20-cv-07484-KPF Document 12 Filed 10/12/20 Page 1 of 35

Linda M. Tirelli, Esq.
TIRELLI LAW GROUP, LLC
50 Main Street, Suite 1263
White Plains, New York 10606
914-732-3222
LTirelli@TW-Lawgroup.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Xx
IN RE:
CHAPTER 13
GONZALO J. DUNIA,
CASE NO. 18-13541-CGM
DEBTOR.
»4
SOLO GROUP, LLC,
MOVANT, SUPPLENMENTAL
OBJECTION TO
¥. MOTION FOR RELIEF
FROM AUTOMATIC STAY
GONZALO J. DUNIA,
RESPONDENT.
x

 

DEBTOR’S SUPPLEMENTAL OBJECTION TO MOTION FOR RELIEF FROM

AUTOMATIC STAY FILED BY SOLO GROUP, LLC

NOW COMES Debtor, Gonzalo J. Dunia (“Debtor” or “Dunia”), by and through his litigation
attorney of record, Linda M. Tirelli, Esq., pursuant to Section 362 of Title 11 of the United States
Code, and hereby files his supplemental objection to the Motion for Relief from the Automatic
Stay filed by Movant, Solo Group, LLC (“Movant” or “Solo Group”), and respectfully moves the
court for a preliminary hearing on all issues raised by the allegations set forth therein. Debtor
denies that Movant has established sufficient grounds to justify the entry of an order granting it
relief from the automatic stay, and further denies all allegations presented in said motion.

I.

Upon information and belief, on or about June 30, 2007, Derek Harris (“Harris”) purchased
real property located at 787 Dawson Avenue in Bronx, New York (“the Property”),
financing the purchase by giving a $556,524.00 promissory note, secured by a mortgage,

to Hogar Mortgage and Financial Services, Inc. (“Hogar Mortgage and Financial

Services”).

Based upon information and belief, the Debtor and Mr. Harris were both involved in

766
Case 1:20-cv-07484-KPF Document 12 Filed 10/12/20 Page 2 of 35

applying for the mortgage loan and the loan broker at the time advised the two men to
appear at the closing. The Debtor was the sole source of funds for the down payment on
the loan and was encouraged to bring in a co-signer to assist with obtaining financing.
The Debtor in fact did appear at the closing on or about June 20,2007 when it was realized
the deed was not prepared with his name. Based upon information and belief, the Debtor
was advised to continue with the closing and that the property could be transferred to him
soon after.

Harris transferred the deed to the Property to the Debtor on or about July 3, 2007 via deed
which was recorded on August 3, 2007, (See attached Exhibit A) Mr. Dunia remains the
owner of the Property today and the public record has never been concealed from the lender
or any of its successors.

Upon information and belief, on or about July 17, 2008, Countrywide Home Loans, Inc.,
filed an action in the Bronx County Supreme Court against Debtor, seeking to foreclose on
the Property (“state court foreclosure action’); said matter was assigned Index No.
381387/2008. The summons and complaint made available online by the Bronx County
Clerk’s Office do not include any financial documents, i.e., a promissory note, mortgage,
or such other related recordations as either exhibits or attachments.

On or about July 28, 2018, the supreme court entered an Order of Judgment of Foreclosure
and Sale in the state court foreclosure action for a substitute plaintiff, “Solo Group LLC,
Series 9”. It remains unclear exactly how or when Countrywide transferred the Note to a
third party and how or when the foreclosure plaintiff became the note holder. More
importantly, the undersigned searched the state court docket and found no order approving

a substitution of plaintiff from Countrywide Home Loans Inc. to Solos Group Series 9.

767
10.

il.

12.

13.

14.

Case 1:20-cv-07484-KPF Document 12 Filed 10/12/20 Page 3 of 35

On or about August 31, 2018, Debtor filed a Notice of Appeal in the First Judicial
Department; said appeal is still pending. The Court should note that as per NYS CPLR
3519 the foreclosure case is stayed in the state court.

On or about November 14, 2018, Debtor filed a voluntary petition for relief under Chapter
13 (“Chapter 13 case”) in the United States Bankruptcy Court for the Southern District of
New York; said matter was assigned Case No. 18-13541 and placed on the docket of this
Court.

On or about November 14, 2018, the Chapter 13 Plan was filed.

A bar date of January 23, 2019, was set for filing proofs of claim.

As of the date and time of this supplemental objection, the Movant, “Solo Group Inc” has
not filed a proof of claim in Debtor’s instant Chapter 13 case.

On January 11, 2019, Movant, “Solo Group Inc.” filed a Motion for Termination of
Automatic Stay. The Debtor avers that the judgement creditor named in the Judgment is
“Solo Group LLC Series 9” which is different party from the named Movant, “Solo Group
LLC”,

The Debtor is without knowledge as to any affiliation between “Solo Group LLC” and
“Solo Group LLC Series 9” as the moving party fails to explain the lack of identicality
between two.

Movant is asserting the following: there is a lack of adequate protection and no equity in
the Property. Movant further asserts the Property was transferred to Debtor without notice
to creditors. This is peculiar because there is no connection between the named movant
and the documents filed in support of its motion and no mention as to how or when the

Debtor or borrower ever became obliged to notify Solo Group LLC or Solo Group LLC

768
15.

16.

17.

Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 4 of 35

Series 9.

As set forth below, the version of the note offered in the state court is not identical to that

offered in this Bankruptcy Court. The has been a bait and switch and fraud committed on

this court.

Movant seeks to lift the stay to proceed with the state court foreclosure action, making no

mention of the fact that Debtor’s appeal of the supreme court’s Order of Judgment in

Foreclosure and Sale remains pending in the First Department.

Movant attached the following exhibits, inter alia, to its motion:

 

certification language:

I CERTIFY THAT THE INFORMATION PROVIDED IN THIS
FORM AND/OR ANY EXHIBITS ATTACHED TO THIS FORM
(OTHER THAN THE TRANSACTIONAL DOCUMENTS
ATTACHED AS REQUIRED BY PARAGRAPHS 1, 2 AND 3,
IMMEDIATELY ABOVE) IS DERIVED FROM RECORDS
THAT WERE MADE AT OR NEAR THE TINE OF
OCCURRENCE OF THE MATTERS SET FORTH BY, OR
FROM INFORMATION TRANSMITTED BY, A PERSON WITH
KNOWLEDGE OF THOSE MATTERS, WERE KEPT IN
COURSE OF THE REGULARLY CONDUCTED ACTIVITY;
AND WERE MADE BY THE REGULARLY CONDUCTED
ACTIVITY AS A REGULAR PRACTICE.

769

Declaration by Matthew Soloff, Managing Member of Solo Group, LLC (“‘Soloff
Declaration”), setting forth amounts pertaining to a variety of different alleged
types of indebtedness, including but not limited to, i.e., a claim of pre and post
petition indebtedness in the amount of $1,133.840.00 and Movant’s self-reported

valuation of the Property estimated at $750,000.00; and includes the following

an image of a document that purports to be a promissory note allegedly involving
Harris (identified as “Borrower’) and Hogar Mortgage and Financial Services

(identified as “Lender”); dated June 30, 2007, for the amount of $566,524.00;

4
Case 1:20-cv-07484-KPF Document 12 Filed 10/12/20 Page 5 of 35

consists of a total of two pages; contains one endorsement from Hogar Mortgage
and Financial Services executed by its banking officer, Francesca A. Badolato, to
Countrywide Bank, FSB, and a purported subsequent endorsement from
Countrywide Bank, FSB, executed by its senior vice-president, Laurie Meder, to
Countrywide Home Loans, Inc. (attached hereto as “Exhibit B”);

* images of documents purporting to be assignments involving the Property and filed
in the Clerk of Courts for Bronx County:

o Assignment of Note and Mortgage dated June 30, 2007, and recorded on
July 31, 2008, from MERS “acting solely as a nominee for Hogar Mortgage
and Financial Services, Inc., * * * sold, assigned and transferred unto
(Countrywide Home Loans, Inc.], its successors and/or assigns, all of its
right, title and interest in and to the Note & Mortgage” to Countrywide
Home Loans, Inc. (Doc. No. 13-3, “Exhibit C”);

o Assignment of Note and Mortgage dated October 30, 2012, and recorded
on February 25, 2013, from Countrywide Home Loans, Inc., to Bank of
America, NA (Doc. No. 13-4, “Exhibit D”);

o Assignment of Note and Mortgage dated April 17, 2013, and recorded on
September 24, 2013, from Bank of America, NA, to Secretary of Housing
and Urban Development (Doc. No. 13-5, “Exhibit E”);

o Assignment of Note and Mortgage dated April 17, 2013, and recorded on
February 25, 2013, from Secretary of Housing and Urban Development to
Kondaur Capital Corporation, as Separate Trustee for Matawin Ventures

Trust Series 2012-3 (Doc, No. 13-5, “Exhibit F"); and

770
18.

19.

20,

2i.

Case 1:20-cv-07484-KPF Document 12 Filed 10/12/20 Page 6 of 35

o Assignment of Note and Mortgage dated December 4, 2013, and recorded
on December 18, 2013, from Kondaur Capital Corporation, as Separate
Trustee for Matawin Ventures Trust Series 2012-3, to Solo Group, LLC,
Series 9 (Doc. No. 13-6, “Exhibit G”).
The image of the document pretending to be the promissory note executed by Harris
appears to the naked eye to be the same imaged document that Movant proffered in support
of its motion objecting to Debtor’s request for lost mitigation (attached hereto as “Exhibit
c”).
The Court should note that the Movant has TWICE presented a note specifically indorsed
to a third party and not to itself in this court, How is it this Movant Solo Group LLC a
lienholder, if the evidence of the alleged debt is specifically indorsed to a third party?
Of critical import, however, is that the image of the document pretending to be the
promissory note executed by Harris that was filed in the state court foreclosure action
(attached hereto as “Exhibit BD”) is NOT THE SAME imaged document of the so-called
promissory note that Movant filed in this Court and attached to the instant motion for relief
as well as its motion objecting to Debtor’s request for loss mitigation, both of which were
submitted as supportive, demonstrative evidence of Movant's holder status.
Indeed, the purported promissory note filed in the state court foreclosure action contains
an additional page with what purport to be additional indorsements, which inexplicably
do not appear on the bogus documents filed in this action. The added page presented in
the state court include purported indorsements as follows: first, from Countrywide Home
Loans, Inc., to Countrywide Home Loans Servicing, LP; second, from Countrywide Home

Loans Servicing, LP, to Bank of America, NA; and third, endorsed in blank by Bank of

771
Case 1:20-cv-07484-KPF Document 12 Filed 10/12/20 Page 7 of 35

America, NA. Each one of those endorsements were signed by Michele Sjolander and, as
each endorsement indicates, she signed each in her professional capacity as Executive
Vice-President of Countrywide Home Loans, Inc., Countrywide Home Loans Servicing,
LP, and Bank of America, NA — a position that she held simultaneously, not to mention,
magically.

22. There is nothing offered by the Movant Solo Group LLC to indicate that it acquired the
additional page along with an original note. The Debtor avers that discovery is required
and the Movant should produce the complete original wet-ink note it alleges to have in its
possession.

23, Movant has submitted bogus documents to demonstrate its holder status, a pre-requisite to
standing. Although Movant has utterly failed in that regard, it has fully succeeded in self-
exposing the fraud that it perpetrated on this Court, Debtor, the Trustee, and all interested

parties herein.

FAILURE TO BRING MOTION IN THE NAME OF THE REAL PARTY EN INTEREST,
LACK OF STANDING, AND THE PERPETRATION OF FRAUD ON THE COURT

24. The promissory note at issue has not been validly acquired by Movant; indeed, there has
been no proffer of documents in this matter that would even remotely suggest otherwise.

25. ‘Nor is there any evidence before this Court that Movant is the current holder or owner of
said promissory note.

26. Succinetly stated, Movant has failed to meet its burden to establish that it was a party in
interest with standing at the time that it moved this Court to lift the stay.

27. ‘Nor is there any evidence in the record that identifies the true holder and/or assignee of the

promissory note at issue.

772
28.

29,

30.

31,

32,

Case 1:20-cv-07484-KPF Document 12 Filed 10/12/20 Page 8 of 35

The named plaintiff on the order of Judgement of Foreclosure is “Solo Group LLC Series
9” a party not identical to the instant Movant “Solo Group LLC”. (see attached Exhibit
E) Discovery is required to decipher if the Movant is truly the judgment creditor.
The Movant offers nothing to show an assignment of the judgment ever occurred.

LEGAL ARGUMENT.
Debtor avers that the documentation in support of the instant motion fails. There is nothing
in the record to indicate that Soloff, his Declaration notwithstanding, ever saw or reviewed
the original Note or bothered to compare the imaged documents it has been parading
around in different court filings.
There are no lawful apparent answers to the plethora of questions generated by the
purported versions of the promissory note offered to this court and in the state court
foreclosure action.

‘"Standing is a threshold issue for a court to resolve." In re Idicula, 484 B.R. 284, 288

 

(Bankr. $.D.N.Y. 2013) (citation omitted). "A lift stay motion cannct be brought by a
stranger to the case." In re Sterling, 2018 WL 313085 at *3 (Bankr. S.D.N.Y. Jan. 5, 2018)
(quoting In re Escobar, 457 B.R. 229, 236 (Bankr. 8.D.N.Y. 2011)). It is well settled that
under section 363(d), a request to lift the automatic stay must be made by a "party in
interest." In re Lippold, 457 B.R. 293, 296 (Bankr. S.D.N.Y. 2011). While the term "party
in interest" is not defined in the Bankruptcy Code, the Second Circuit has stated that "in
order to invoke the court's jurisdiction to obtain relief from the automatic stay, the moving

party [must] be either a creditor ora debtor." Inre Mims, 438 B.R. 52, 55 (Bankr. 8.D.N.Y.

 

2010) (citing In re Comcoach, 698 F.2d 571, 573 (2d Cir. 1983)).” In re Garcia, 584 B.R.

483 (Bankr.S.D.N.Y. 2018) (internal citations in original).

773
33.

34,

35,

36.

37.

Case 1:20-cv-07484-KPF Document 12 Filed 10/12/20 Page 9 of 35

To meet the definition of “creditor” in Section 101(10) of the Bankruptcy Code, an entity
must have “a claim against the debtor that arose at the time of or before the order for relief
concerning the debtor." 11 U.S.C. § 101(1)(A). The Code defines a "claim" as a "right to
payment, whether or not such right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or
unsecured..." 11 U.S.C. § 101(5){A).

Courts have made clear that an entity can demonstrate a “right to payment" by showing
that it holds the ability to seek the state law remedy of foreclosing on a property. See, e.g.,

In re Mims, 438 B.R. 52, 56 (Bankr.S.D.N.Y. 2010).

 

In New York, a plaintiff has standing to commence a mortgage foreclosure action “where
it is both the holder or assignee of the subject mortgage and the holder or assignee of the
underlying note at the time the action is commenced." See, ¢.g.. In re Lippold, 457 B.R.
at 296-297 (quoting Bank of N.Y. v. Silverberg, 86 A.D.3d 274, 926 N.Y.S,2d 532, 536
(2d Dep't 2011)). "While the transfer of the mortgage without the promissory note is a
nullity, once a promissory note is transferred from assignor to assignee, ‘the mortgage
passes as an incident to the note.” Jd. at 297 (quoting Silverberg, 926 N.Y.S.2d at 537).

And, pursuant to New York law, an entity can prove it is the holder of a note in several
ways, for example, by proffering “evidence of proof of a written assignment of the Note,"
or "by demonstrating that [it] has physical possession of the Note endorsed over to it." In

re Escobar, 457 B.R. at 240 (citation omitted); see also Mims, 438 B.R. at 56.

 

 

“Transfer of a note may be accomplished through an allonge firmly affixed to the note. See

Inre Sterling, 2018 WL 313085, at *4 (citations omitted). If a note is endorsed in blank,

the movant must show that it, or the party on whose behalf it acts, has possession of the

774
38.

39.

40.

Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 10 of 35

original note endorsed in blank. See Idicula, 484 B.R. at 287, 289; In re Garcia, 584 B.R.
at 488.

In addition to demonstrating that it has standing, to prevail on a motion to lift or modify an
automatic stay, the moving party must establish its prima facie case that there is cause to
lift the stay. Once the creditor makes a prima facie case, the burden shifts to the debtor on

all other issues. In re Garcia, 584 B.R. at 488, 489.

 

Here, Movant’s motion fails to establish that it is a "party in interest" pursuant to 1] U.S.C.
362(d) or that it has standing to enforce its alleged right to foreclose on the Property. The
sham promissory note offered in the state court foreclosure action should but does not
mirror the same offered by Movant in this Court. There is NO affidavit or declaration (or
any document submitted in support of the Motion) that demonstrates Movant holds the
original promissory note endorsed to it specifically or in blank.

To the extent that Movant argues that it holds the original promissory note, the explanation
regarding its history of possession is woefully inadequate: “Movant directly or through its
agent has been in possession of the original note since its physical delivery to Movant prior
to the commencement of the action. As such, the Note and Mortgage is now held by the
Movant.”! There is no conceivable way that Movant held the promissory note at issue
when the state court foreclosure action was commenced in 2008 — none whatsoever, That
factual impossibility is further highlighted by In re Silverberg and cases construing it,
which have thoroughly established that MERS lacks the capacity to assign a promissory

note; thus, it would appear that it is also legally impossible for Movant to have acquired its

 

1 Motion at 914.

10

775
41.

42.

43.

44.

45,

Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 11 of 35

alleged holder status because it relies on MERS transfer of the promissory note at issue,
which occurred at the outset of the attempted assignments in this matter.

The case of In re Mims held that the alleged creditor in that case, Wells Fargo, lacked
standing to seek relief from the automatic stay because it failed to establish its ownership
of a promissory note given with a mortgage, failing to provide the requisite evidence that
“the Note was physically delivered or assigned pursuant to a written agreement." 438 B.R.
at 56.

As applied herein, Movant has likewise not established standing to lift the automatic stay
due to its utter failure to provide this Court with sufficient evidence that it enjoys the status
of Note owner or holder.

There can hardly be any dispute that the real party in interest in a federal action to enforce

anote, whether in bankrupicy court or federal district court, is the owner of a note. Thus,

 

because the identity of the actual note holder herein is not ascertainable, Movant does not
have the requisite standing to seek the relief sought.

The Assignments of Mortgage presented by Movant are fictitious and fraudulent, and raise
more questions than they do provide answers as to validity and authenticity, as weil as
chain of possession. Debtor submits that Movant proffered these bogus documents, which
logic and reason dictate may very well have been manufactured for the purpose of inducing
reliance with intent to defraud this Court, Debtor, the Trustee, and ail other parties affected
by the instant bankruptcy case.

Moreover, Movant makes no real assertions regarding a perceived injury, which it knows

full-well to be a requirement for lifting the stay, Indeed, Movant had the burden to identify

1t

776
Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 12 of 35

any direct injury or threat of injury to itself or by joining a real party in interest, and it
failed to meet that burden.

46. Even if Movant were entitled to the relief it seeks, i.e., lifting the stay to proceed with the
state court foreclosure action, this Court cannot provide Movant the relief that it seeks -
Debtor’s appeal of the Order and Judgment of Foreclosure and Sale, which is still pending,
divested the supreme court of jurisdiction over the matter. Thus, Movant cannot take any
action in the state court foreclosure case because that matter is stayed in the supreme court

pending resolution of the appeal to the First Department.

47. | Movant has failed to demonstrate that it has any stake in the ownership of the promissory
note at issue, as either a holder or an owner. Any attempt by Movant to insinuate that it
is the owner or holder of said note has been by way of fraudulent and misleading

documents, which establish sanctionable conduct and not holder status.
WHEREFORE, Debior prays of the Court as follows:
A. That Movant’s Motion for Relief from Stay be DENIED;

B. That Movant, along with other parties identified in the bogus documents and assignments

filed herein, be precluded from further filings that seek enforcement of said note and/or

seek to lift the automatic stay;

C. That Debtor has recovery and can recover against Movant a sum to be determined by this

Court in the form of actual damages;

D. That Debtor has recovery and can recover against Movant a sum to be determined by the

Court in the form of statutory damages;

12

777
Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 13 of 35

That Debtor has recovery and can recover against Movant a sum to be determined by the

Court for punitive damages;

That Debtor has recovery and can recover against Movant a sum to be determined by the

Court all legal fees and expenses incurred; and

That Debtor be awarded such other and further relief as this Court may deem just and

proper.

DATED: May 3, 2019 By: /s/Linda M. Tirelli, Esq.
Tirelli Law Group, LLP
50 Main Street, Suite 1265
White Plains, N.Y. 10606
Phone: 914-732-3222
Email: LTirelli@TW-LawGroup.com

13

778
Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 14 of 35

HXHIBIT “A”

DEBTOR’S DEED

779
Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 15 of 35

i

 

+ eee ey

WNYC DEPARTMENT OF BINANCE . .
OFFICE OF THE CITY REGISTER t 1 | f ie

This page Is pact of the faxirwincun. The ¢; ly
Relnur will rely ol ite information passiehed
by gin on tlils page fey plepeses oF indenting
shis Insteunent. The informntion en this j4 gees
will control fox indexing parpoes ie theeivat

 

 

 

 

 

 

 

 

OF say conflict with the nest OF Hie document. 200707270087900 1 OO1B25D c

RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 4
Document ID: 2007072700879001 Becument Dute: 07-03-2007 Prepuirat 8 F-27205
Document Type: DEED ppaaton Dates $17-27-2007
Dacument Page Count: 3 ‘ .
PRESENTER; [RETURN TO: - I
PAUL A. WALTERS; ESQ,, PAUL A, WALTERS, ESQ,
3400 TIBMANN AVBNUT 3400 TIEMANN AVENUE
BRONX, NY 10469 iBRONA, NY i469
718-234-1043 , j 728-231-1043
pavlewaltere@ycrizon.nel | paulawalters @ verizon, nel

i
' PROPERTY DATA

Borough Block Lot Uni Address
BRONX 25 27 re Lot 787 DAWSON STREST

Property Typés |)WELLING ONLY + 2 FAMILY

 

 

 

 

 

    
 

 

CROSS REFERENCE DATA
CREA of Document It 8. Your, Roel... Poge or WleNumber_
PARTIES ~
GRANTOR/SELLER: GRANTER/BUVER:
DAREK HARRIS 'GONZALO J. DUNIA
787 DAWSON STREET 1502 JACKSON AVENUR
BRONR: NY 10455 : :BRONX,NY 1O4s5
a
¥EES AND TAXES
Mortenge ‘Filling Fee;
Morlgige Amount wae SOD eo Ba ee OO,
Taxnlile Mudtgoge Antortal: i$. 0.00). NYC! Rea} Property ‘I ransfer Tis oon
Exclnpilon: a — ——— 9
TAXES: County (Basie 15 _ =pooce 260 NYS Real Botte afer Ta 10.
$ _ , bane ve ceels

Sth sob Loeb. RECORDED OR FILED IN THE OFFICE
ae TASE CIS 0.00 at apes _ OF THE CITY RECISTER OF THE

MOA. weed ee MR SE Sti," CITY OF NEW YORK
ro NYCTAL is} 0,09 3: gua Parry yh Recordediiled = OB-4-20070 11:93
~~~" “Additonal MRT: 15 - 0,00 Le i RS Cay Register Pile No{CREN):

TOTAL: |S 0.00] BANE. Sia 2p0700D400655

ReculingFee:. (8... 4400. é iy
Alltevi Pes a —ls “9,00 ae RAIL ety

 

 

Ciis Ne pister Uifietal Sipaainee

 

 

sae

780
. Case 1:20-cv-07484-KPF Document 12 Filed 10/12/20 Page 16 of 35

I
CONSULT YOUR LAWYER: BEFORE exch Tag DanTRERCNT tea HeSTRtAD HT S4CHILD oat LED BY LAlrEns oar
‘
‘TH INDENTURE, mado | ano tay of wu
GETWEEH
DAME HARRIS RESIOPAG Allra7 DAWSON STREET, BROHK, NEWYORK tote

. aco;

party of the Onl pavt, ahd
GOHTALC J, DUNIA, AG AT BOR JACKSON AVENUE, SHON, HEW YORK 16455

Fon ote
party of thn cerond pan, Pi mA
WITRESSETH, Urnt Ove porty 14 the Grol pat: in cons ioe yt of _ een

A x POOLE LAK CATA HHO A ti} sce
ped by tha party af tha sacar Pre, eens Netelay sali Seer remy ore Patatneltay Rat
OC RURPRTROTE End nsslore 61 Blo party mf ity socom! part forever, seed tar aap ing seseed nek de hte

ALL fot cnn it Hb pace and, wh Bdge ad inpetenan dee se,

 

SEE EHEDULE ‘A ATTACHED

|

TOGETHER with 33 right, Lia und dutcrsat, of ang, of the parry ef bre fea! paid in nied to ang sbrents and recs,
wbutfing thd above doitifoed prémitss to Cin canto [ned Hinvagt; TOGET] (Gi unl the apputenanies and A
Hd eetate ond sighs of Une (any ef the fst pat a oes bs gaia peenen: 10 HAVE AND TO HOLG thy
bytipeos italy gruMfud ute ire pany of the pociead pret, tha holes or euipenters Aad assigns of the party of
Ura aooed pod forever, i

|
AND the of Use fel pes) tovenahts tet tha patty of the feel Hila net done or sutured anything
whereby So purlaes hive boon encienberen ia bay my wheter stcigh me wionwel .

AND the party of the Brit put, Bo aueipiintecr ‘willy Ree 19 of ftw Lion Law, comaunta Inot tha pasty ef the
Brel purl wil receive the cqnakiotaien ft tha eonenyenee and wl brit the night 4 recahn Sirlt Gonsttennlon
eB tryed Fund to be dpatio’ A]sl foe (na qurpise of payiny Uae cost of tho keoytenite ond WED poply Ine xzmie

Bat fo tha af fsa cost of tho Inpeonninoal elon uelng sry pitt oF Ine Iota) al na same for amy othr
purposo, The word “poly 4 ba scrained ex HA tuad parton’ when ave the weve of tee és
fiqres,

PH WITHERS WHERGOF, najpaty of tha Srat part bee duly oxpcylad thie dead thé day and year Prol above

Ganex MARAIS

 

Srordohd ALT, Form 200d » Ban and Ssh Deed eth Comeraid egaicet Gt dove kite = While Anroelet greed,
Fann 220%

 

781
Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 17 of 35

1
Ie RQURERLUML Yat. DRG ACREIR TELA HEE MADE tn eveNevee ar

Slate of Haw Vark, County of BRONX nt

OnBw3AD vay of JULY in $4 voor 2OO7
Waters yb, ie edersqond weistrall eppeaad

DAREK HANAIS
panchelly kagwn & mou er paved st me oa the bacl cl
SSH FECY evidence 0 Le be bet yidgo(s) whore camels) is
fate) subactioed tp the wna rsisuuae gad Deangwtodged t4
nt that britiethey srequled ina lrswea ti hisdhpiinele

pes Gaa), ond tint oy hintentioe sigsatura’s) ea uy
rr yeaa | Wd Taye
a

 

 

¥
te nevernysT ster, a Mite spre i"
~ ied nF TSiing ath ny eld ‘

yore raat

 

 

 

 

Sate wd Mores You, County of 1”

Onde aay ol Inthe yaar
delomm ime, the Undersignad, personally appears

betireaty Lrowa # am at praven te inte on the batit oF
savtlactary avderio (abe Op ereduatta) nese asipts] DD
Jala} sataioed ws op beRtahaeenl ard achacaletged 6
mr Pad bevane tay giuevted te game tn saver
fapatéybash, art Wal by Metered Werbects} on thn
aMaliconiea Uhh tidarlsesta], 0: a sys on tppat ghee wich
Shs HS BATS) Stor, eat ceteel thy Piste and

Exioraliey and ucts of inteidaal king ackpowtndornet

EE tn Sky

 

 

 

 

 

 

 

 

 

SG TEHLTIR AKI BpSaeiy MADE Dut sine nee voresy ary
‘Stel for Dislsie of Oolumbla, Tecrtory, f+ Fomign Couriiry} a! ts!
Onin dayol inthe pen Defote Mek, tha uniiinsigned, parronaly appeared
percomby koown bore ov proved bo thy wn the bets of psvitastory viadeues wo ba dhe a seesfuelis] whors nantels) Wi fare?
fhal by Huneabiet eorotabial on rod nd ihe Inova}, cf tre rertsn opantsoed rt mieck Meee re Te
ameodied Pos Kea liuesiaee, bed Heat puch bageettura! ena'ha seh azpacinace taleesTS uade-stara ie
Pe oe we freee oe
fiantite Cay trobe Wiel erbilis orakin pert ow Sista a Comrty ter piaia ba atiraatukemaaent ines
i - TT farina ad oF af rhea al Sy we rented}
"DISTRICT
SECTION
BLOCK «© - 2895
y Save Been
BARGatn ANS E . Lor af
Rate BNR nn TY OR TOWN BRONX
HArGHE BTRRET ADORERS 787 DAWSON STREET
130
‘Recorded wt tof
GONZALO DUNIA THE SUCICIN. FITLE AGENCY FIG
RETURN BY MAB TO:
SEanAd POte os koe fU%¢ obzO oF CDE one i
Patel
pe a FIRYULS PAUL A. WALTERS, ESQ
TNA SUB ARIRER ATER aen0 TIEMANN AVENUE
DUE OME-DPUD w $2T9 ETL DAGNS, NEW YORK {0450
i TEL: 738-231-1043
\
a
; {
'

 

782
Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 18 of 35

“
e

Recdrd & Retuin Title Agency, Inc,
Old Republic Natlonal Title tazurance

Scheduly A Duseription

1

‘Tita Monbet RR-OAG44T ! Paps 2
I
ALL thal certain bt, piace 4+ parcotf land ettwate fying end being fn the Beroyg
County of ttranx; Clty end Sinte of New York, bounded on doocthed os ine a
BEGINNING at 8 paint on th: Northwesterly sida of Dawson Street, distant 125 fa
: I
Nedlorly fram Sie combr formed by the Infersection of Ihe Norlhwesta :
Dawsen Strdetwih the Suites side of Longwood avo Went

RUNNING THENCE onhesbstenty parallet with Lo: id Avanua bri
Soseteueed 100 feat mance ua arid for pant uf the

THENCE Seuthweaterty nara with Daweon Streat, 26 feol:
THENCE Southoasterly pari! wih Longwood Avenue, 100 fee} td the Northwerterly

side of Dawson Strest;
THENGE Northeastorly. alent) the Nortwesierty side of Dawson Bireel, 25 fant to
poltt or plate of BEGINING “ the
Cc PIRTESES Hor nl by rptovend
#1 2fany ei, "
Procolses buproved wih 1 of tron
Sakata coatainiy 8 of fess iesidentiat
ton, each w2 Ry anim Cookies facdy.
‘TO -Proadsas cal as desonbed above,
t
'
|
ot coum uyetiang mcg ih idea C7 seg gamers fights, de and bacrwe! of tn anil a any py etts ard rads abutting thw

were

783
Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 19 of 35

KXHIBIT “B”

VERSION OF NOTE OFFERED WITH
MOTION FOR RELIEF FROM STAY

784
Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 20 of 35

hee , Loan Nupber:

NOLE

 

HA CASE HO.
374-4609578

 

 

 

GORE 30, 2007
Pant

787 DANSON STRERT, BRONX, REW YORK 10455
Pogety Adtnot

i, FAnTo
“Beereerr* ran of Ova Mate, tnd he pinda’s sate tnd wecigrs. “Lender? coguce
RQGAR roe 7ie8) er akp D FINANCIAL SEAVICES, THC., A wen SHAGEY TORPORATION

{CFL @ 1.097168)
aed by receraners znd angie,

2 FORBOWED'S PRORDER TO FAY;

ied fram Lenser, wt
atxrt-sin THOUSAND nur ae MUNDRED. ; Eeirr-tooR D DOs10
a3 aoe fa 2, par beter, os the sockey of Leader, ee ee seu pono
Grams the daly of Mebeepenere of Ge tear protends by Landy, 21 br vais of cevent Nap oes 8
not Che Pell mencumt at principal bar bees pall. . mee
& Pacts 70 VAY SECURED

Santenier'l prontic be pay seunby bedrvmra Tis Seraiy Pabvoores peace he lente Cot tndeled the siesa
fete ote Wott ead ead Ad "Scuyy leva Sratrvmep protects yt Lanter Crete hewens which tolght

Ten . .
Figreen abil be aie a 20 ERATG ROAD, WOWIVALE, WEW JERSEY 07645

We Ht cock other plete at Lender sty desigachs bn writing by gotien te Borrower,

Fapocal Adjetnesntt
sae iter toe oe ea i re St

1 croweng Bgety Along C1 Gredastat Paget Aton

ne wre nr Belt The Bats, be what witueet charge ad the Rim
La part, -
dey ttnprbans tanbe sl saets popseal eu Cour tan eraéed on Boewswe fop tonne ex be aes pep
Be ptt fe mn pty rm peookind by reguscce Of it Seerstucy. Hi Bacar
Frehang Fe aon thang ne errs ie doe dorm te armas af he cantly prymens extent Late
nya Weekngie

 

Becrewer taltate; en ND tein eee
MUCTHTATEVIA FIXED RATE HOTT fC)
ee Yop tala

785
Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 21 of 35

jomtiaeng
She,
VAGHIOV' Av

= hed.

Tect

— sie

1 rn:

Lean,
ob

mipsel se rire
ip Not clley welll 54, Latics 0 he edines ahd
fers,
§u dere
‘cepaier,

mes
 Beardever’ vt 4

 

Siena
Ind yortanally of

eee ars
‘his Hous.

_ Countrywide Bank, FSB

   

 

 

   

iH

i

if
ne

le
Bell

as
eho
2
aadeg
AN FIGHERG BELOW, Berrewre acurpe: ond agrats je the iets ent cprmearts conttlogd Lt pages Load 2 af dds Note,

 

 

786

Pegs tw?

 

MULIETATEVMA FIKID RATE MOTE tite)
erred Eyota a a SS
Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 22 of 35

HXHIBIT *C”

VERSION OF NOTE OFFERED WITH
OBJECTION TO LOSS MITIGATION

787
Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 23 of 35

¢ 32

— chan
Me nee Mik

MIN: 1000770-0000006092-7 Loan Number: 6292

NOTE

 

FHA CASE NO.
374~-4609578

 

 

 

JUNE 30, eee?

Date

787 DAWSON STREET, BRONX, NEW YORK 10455
[Propoty Adress]

i. PARTIES
"Borrowet™ moans cach perso signing at the end of (his Note, and ike porson's successors and assigns, "Lender" means

HOGAR MORTGAGE AND FINANCIAL SERVICES, INC., A NEW JERSEY CORPORATION

(CEL # L047168}
and its successors and assigns.

2. BORROWER'SPROMISE TO PAY; INTEREST
{a return for a loan received from Lender, Borrower promises to pay the principal sum of FIVE HUNDRED
SIXTY-STX THOUSAND FIVE HUNDRED THENTY-FOUR Axp 00/100 Dollars
(8.3 566,524.00 }, plus Interest, to dhe order of Lender. fntorest wilibe charged on nga principal,
from the date of disbursement of the Joan proceeds by Lender, af the rate of == SEVEN AND 500/10
percent { 7,500 ad per year
until the full amount of principal has becn paid.

3. PROMISE TO PAY SECURED
Borrower's promise to pay Is secured by a mortgage, decd of Irust or similar security hustrument that Is dated the same

date as ils Note and called the "Security Instrument.” The Secucity Instrument prolects the Leader from losses which sight
resull EF Borrower defaslis under his Note.

4, MANNER OF PAYMENT

(A) Tine
Borrower shall i" fl sor! of principal aad interest to Lender on the first doy of each month beginning

on AUGUST 7 » Any principal and Interest remaining on the first day of
JULY 1, 2037. » WHI be due on thal date, which Is called te “Maturtly Date."
(BE) Pince

Payment shall be made at «320 CRATG ROAD, MONTVALE, NEW JERSEY 07645

or ai such other place as Lender may designate in writing by notice to Borrower.

(C) Amount
Bach mouthly payment of policipal and tnterest will be in ihe amount of U.5.$ 3,961.22

This amount wilike porl of a Jarger monthly payntent required by the Security Insicument, (hat skal! bo applied fo principal,
interest and other [ems In the order deseeiled In the Securtly instrument.

@) = Allongs to this Note for Payment Adjustinents
Kfan atonge providing for payment adjustments (s executed by Borrower ingelher with dis Note. the covenants of the
alfonge shall be incorporated info and shall amend and supplement ihe covenants of this Note as if ike allonge were 3 part

oF ihls Note, (Chock applicable box.)
Cl Growling Eqully Allonge C) Graduated Payment Allonge

C1] over [speetty!

5. BORROWER'SRIGHT TO PREPAY
Borrower has ihe right to pay the debt evidenced by this Nofe, li whole of In pari, willout charge or penalty, on the first
day of any month. Lender shall accept prepayment on other days provided that Borrower pays interes! on the amount prepald

for dhe remainder of the month to the extent cequired by Lender amd permiited by regulalfons of the Secretary. If Borrower
orakes a partial prepaynocnt, there willbe no changes In the dea date or tn the amount of the monthly payment unless Lender

agrees In writing fa these changes.

Borrower Initials: GQ.

MULTISTAIE-FICA FIXED RATE NOTE [e96)
Docrrseat Syslew, bac. 6} At-1368 Pago J of 2

 

788
Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 24 of 35

789
Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 25 of 35

&. EORROWER'S FAILURE TO PAY
#) Late Charge for Overdue Payments
Lendor bes noi recelved the full monthly payment required by the Security Instrument, a3 described in Paragraph 4
af this Note, by ihe end of fifteen colender dzys efter the payment fs dae, Lender may collect a lain charge In He cant et
TWO AND 000/1000 percent ¢ 2.000 %)
of the overdue amount of cach payment.

®) «Default

If Borrower defaulis by falling io pay In Full any monthly payment, thon Lender may, excepl as Hented by regulations of
the Secretary In tye case of payment delaulis, require immediate payment in Full of the principal balance remaluiag due and
all accrued Inicrest. Lender may choose mat fo exercise Lis optton without walving Ils rights In ibe event of any subsequent
default, In many circumstances tons issued by the Secretary will Umil Lender's rights to require immedlaie payment
In fell In the case of paymucal is. This Note does noi authorize acceleration when pot permitied by HUD regulaifoas.
As used In ills Note, “Secretary” means ihe Secreiery of Howsing arm! Urban Development or his or har designee,

(C) Payment of Coste and Expenses

TE Lender hea required Imosediate payment in full, as described above, Londer may require Borrower to pay cosis and
expensos Including roxsonable and customary aHoraeys’ fees for enforcing thls Note to tle exient rol prohibiied by applicable
Jaw. Such foes end costs shall bear frierest from we date of disbursement at the same rate ax (hit principal of this Note.

7. WAIVERS
Borrower and any other persox who tras obligeiions mader this Nole walve ike rights of presentment and nolice of
dishonor. “Preseniment" moans tha ripht to require Leoder io demand pzyment of amounts due. "Notice of dishonor” menns

the right fo require Leader ie give notice to olher porsone that amounts duc have nol beon pald.

8. CIVING OF NOTICES
Unless appiiceble lawroquires a different molhod, any solice thal rus! bs giver to Borrower wader this Note willbe given

by delivering Et or by nratiing It by first cles mali fo Borrower at the properly address above or af a difforent address if
Borrower has given Leader a notice of Borrower's differcat address.
Any wolice thal must be ghven to Lerdor onder this Note will be given by first class snoil to Lender of the address sialed

in Paragraph 4(B) or ai no differcat address if Borrower fs given a aotice of that different address,

9. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Nole, cach person is folly and personally obligated to keep all of the promises made
In this Note, lnchading the promise (o pay tho full amount owed. Any parson who isa pueranior, surety or endorsor of this
Note Is also obligated to do these things. Any person who takes over these obligations, Including the obliguilons of a
gearanior, surety oc eadorser of this Noto, is also obligated to keep all of the promises made in this Note. Lendor may
eforee lis rights under ihis Note against each person Individually er apeinst all signalories togother. Any one person signing
this Note may be required (0 pay ail of the anvounis owed under this Note,

BY SIGNING BELOW. Borrower accepts ant egrees to the terms and coveranis contained in pages 1 and 2 of this Note,

 

 

 

 

 

 

Late ZA fbr
“DAREK J. HARRIS “Bantower se Sat
Bacewer a= Seal
“Hontoner = Seat)
PAY TO THE ORDER oF
WITHO .
HOGAR MORTGAGE & MAGGS noes Countrywide Bank, FSB
iain TON .
BY: "
BANKING OFFICER am eco Leone, tre
Fa Cetera
uo tS wiht ¥
"fae
SHOR CE Hane Tr

 

MULTISTATE-FIA FIXED RATE NOTE (0/05
Gorwares Stren, Foe, (6c 449-10 Page 2 of 2

790
Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 26 of 35

KXHIBIT *D”
VERSION OF NOTE OFFERED WITH
2008 FORECLOSURE COMPLAINT

791
Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 27 of 35

: Fico sire .

a
FILED aPmBSeas Sronx Cougty leis 4-16:16 PM PAGE 48/078  8889-204-5a5e

MIN: 1000770-6000006092-7 Eean Number: 6092

”

 

FHA CASE NO,
374-4609578

 

 

 

JUNE 30, 2007
BDakky

787 DAWSON STREET, BRONX, NEW YORK 10455
(Congerty Address]

1, PARTIES
“Becrower" soot: Goth perder sawing of Gxt ttl of fils Nole, and tbe perina’s successors andl assign, “Lender” moss
HOGAR BORYTGAGE AND FINANCIAL SEAVICES, IHC., A NEW JERSEY CORPORATION

{CEL @ 2047168}
and ite ruecestors end assess,

%. BORRGWER'SPROMISE 70 PAY; INTEREST

To geton fora lore teosleed trun Leader, Bostowes proses io pay the prlecdal som af §=FIVE HONORED
SIRTY-SYX THOUSANDS FIVE HUNDRED TWENTY-FOUR AND 00/150 . Dolbn
iss 566,524.00 }. phos ladteetsl, to 0 onder of Leader, Imorot willbe darged an
frown Che date oT disbarsement ef the fom proceeds by Lanier, al the ic of «= SEVEN AND 500/1000

pereeet [ 7.500 %} pec yoar
ualll the full sawunt of principal bx been gald,

3. PROMISE TO PAY SECURED

Dorcuwer'a probs to poy fe detered bya roripage. deed oT ares! o¢ eboller security iaciement tact ds dated fhe same
ante a9 this Note nod calfel tha "Secorlty latoredt.” The Soontty Lestrumbemt protects the Leeder from fosues wilds might
wetyll M Borcower defaaies ender this Now.

4, MANHEQ OF PAYMENT

fA) Tine

Borrower aball sorte a payient of poocksal mel fajerest to Leeder on ihe fie day of cach sonrh Bogionicg
wm AUGUBT I, 200 » Any peinclpal and Selerest reranicleg on dhe Rest day of
JULY 1, 2037 wilt he dec on dbat date, which $s called the "Maturity Dale.”

4B) Phe
Faycel oll be madext 20 CRAEG ROAD, MONTVALE, NEW JERSEY 07645

or O¢ saci other plser a: Lender may deskquate bh writing by noir bo Borromes,

(Gj Amoint

Back mmonttly poyment of pelaciga! and ietevest willbe tn (Le amon) USS 5,961.22 -
This anows vibe pa! of alargec mentily payment mgetend by the Security Instrinpont, thal sia be oped 49 peincipel,
interest sod nibec fleme fe the ocler described in ihe Sececity Lasinement,

00) Allange to this Note for Payment Adfusiments

If ar. aMonge ptoviding for payoen! adjaiiments 1: cxccuted Sy Borronver fogeluer wilh this Hote, lhe covensots oF the
atonge ell Bo fecorperaied eto aod sdetl ionend and seppteaitnt fie coveaeris oF fbis Note as ise allsage were 2 part
ef th Note. (Check xpplleable box}

1 rowing Eqully Alionge F7] Gradeaied Payment ABonge
C7 oder Ispocity!

§, BORRQVWOHR'SRIGHT TO FREPAY

Borrnvrer has the sight to poy the debt eeldcnced by tkis Note, in Waele or fp part, withoul chaage ax pooalty, on uke ilrst
day of any acca. TLeaioe ball cecepl prepaynisent om cihoe devs provided eliat Eornawar pzys Jolerest on tho aweant prepoid
far the recadlider ef the mouth fo fic exienl cequired ly Leader and pesmoitied by regeidicas of dhe Secrolery. Tf Borcower
ruakes h partial propaymeal, Brece willbe wo changes In the dot dire ex ta the aingual af the monthly payment wiless Leader

agries in wring to Hiatt chepges,

Borrower fobiels: OM.

MUESISTATI-RIIA FIXED MATH NOTE 6%}
Doerner Bye, doe, A) HEMP Fage | of 2

 

| 792
Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 28 of 35

e

 

"FILED InpRARghd? Bro
a Bronx Cougty, lei 12 4:16:16 PM PAGE 50/079 #88-204~5aS8

. 1? .
a
. 4 ‘

1 .

€& BORROWER'SPAILDRETO PAY
Elen fro ee ee poe pe i tye, descrthed ts Paregraph 4103
. Of Oils Node, by the eed of Groen calendar days or tipo Soe, Lender ony enlet 2 fale ebarge fa Ge cocerd of
PHO AND 000/2000 percent { 2
oF fhe overtue amonct af tach pepreent.

Dols eppiteabie Law requires 2 different wefbod, ey sotion Bat rosiat Gt piven te Borrower wader itt Note wills piven
by Gelring & ot by aatiog Bly Sat ches rll th Ddcrowor st he peopenty editors thovo oc at a eitiecvat addres i

rower bid given Lecler 2 notion of Borrower's diiccent addres,
Any Indice thet mount be tu Lender wader thix Note witibe bry Pleat chess weal te Lendce a) dee adress stated

tor Feesgragh 4(8) ox at a di address If Borrower bs given « af that Ciitveat adler:

 

 

 

 

 

Gaal)

DAREK J. 5 aes Boras
Geil aad

“Toner

Fons “Foren

BRITO TE Dene op
Co 1 pe ———
on an EEag La, ne,
MA OR VARHICW 1 v

———fiektege

SRC

 

 

MULTOTATGRDA T2220 RATER HOTS #899
Eaves Apa, Ps. 0 KG ZS Rage 2008

793
Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 29 of 35

 

FILED Dec 30 2013 Bronx County Clerk

‘ ‘oe

PAY TO THE ORDER OF

COUNTRYWIDE HOMELOANS RERVICING Lp - ,
WITHOUT RECOURSE =~ PANTO THE ORDER OF
ee ELON. BANK OF AMERICA, NA.

By ithe Fel danden CAEIOELONR eR

MOLESUNDR ——-pillliahale Fjclanden.

PAY TO THE ORDER OF EXECUTIVE WOE PRESENT
WITHOUT RECOURSE
BANIC OF AMERICA, BLA.
BY ; jnicoltr,
MICHELESJOLANDER = -
SENIOR VICE PREBIDENT

wens nee nee mee eee 7G
Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 30 of 35

EXHIBIT “HK”

ORDER / DECISION REGARDING
JUDGMENT OF FORECLOSURE

“SOLO GROUP LLC SERIES 9”

795
 

Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 31 of 35

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF BRONX: PART 3
X
SOLO GROUP LLC, SERIES 9, Index No: 381387/08
Plaintiff, DECISION/ORDER
Present:
HON. MITCHELL J. DANZIGER
-against-

DAREK J. HARRIS, GONZALO DUNIA, NEW
YORK CITY PARKING VIOLATIONS BUREAU,
NEW YORK CITY ENVIRONMENTAL CONTROL
BOARD, NEW YORK CITY TRANSIT
ADJUDICATION BUREAU, ANDREW WILLIAMS,
DEBORAH WILLIAMS, RICHARD WILLIAMS,
BARBRA WILLIAMS, WANDA NEWKIRK,
KENNETH NEWKIRK, JOSE MELEDEZ, JUNIOR
ROMAN, LINDA MATIAS, JESSICA MELENDEZ

Defendants,

4
Recitation as Required by CPLR §2219(a): The following papers Papers Numbered
were read on this Motion for Summary Judgment

 

Notice of Motion by Extra Space, Affirmation, and Affidavits in
Support With Exhibits... 0.0... cesssceecsseeersereessntersereeseereeneesenerseseneaeas I
Affirmation in Opposition by Plaintiff............cpeceeeees we

Reply Affirmation in support by Extra Space...........060

 

Upon the foregoing citied papers, the Decision/Order of this Court is as follows:

Motion by plaintiff, Solo Group LLC, Series 9 (“Solo Group”) seeking summary
judgment of foreclosure and sale is granted.

Cross-motion by defendant, Gonzalo Dunia (“Defendant”) seeking to reargue a prior
order of ihe Court is denied as more fully set forth herein below.

On May 22, 2017 Judge Schachner granted original plaintiff's, Countrywide Home
Loans, Inc. (“Countrywide”), motion to appoint a referee and for summary judgment and denied
defendant’s cross-claims as Countrywide had established standing and legal capaciiy to sue by

physical delivery and possession of the Note and Mortgage prior to commencement of the action.

-|-

796

 
me,

Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 32 of 35

Defendant’s oppositions fails to raise a triable issue of material fact sufficient to defeat
Countrywide’s motion for an order of reference.

Subsequently, on December 5, 2017, this Court denied defendant’s motion to reargue the
prior order, as the motion presented no meritorious argument to establish that the Court
overlooked or misapprehended the relevant facts or misapplied controlling principles of law.
Based on the following, the Court, once again finds that no issue of material fact exists as to
warrant changing its prior order that granted plaintiff's motion and denied defendant’s cross
motion.

In this Court’s previous decision, defendant attempted to reargue that a material issue of
fact existed as to the assignment of the Note. Now, defendant argues that newly discovered
evidence (only discovered upon review of Solo Group’s instant motion) raises a triable issue of
fact as to the assignment of the Note. However, after reviewing the subject note, the referee
found that on June 30, 2007, the Note was executed by borrower was assigned to Hogar
Mortgage and Financial Services. On July 13, 2007, the Mortgage with the Note executed by
borrower to Electronic Registration Systems, Inc. as nominee for Hogar Mortgage and Financial
Services, Inc. On July 11, 2008, there was an assignment of the Mortgage from Mortgage
Electronic Registration Systems, Inc. as nominee for Hogar Mortgage and Financial Services,
Inc, to Countrywide Home Loans, Inc. On October 30, 2012, the assignment of the Mortgage
from Countrywide Home Loans, Inc. to Bank of America took place. On April 17, 2013 the
assignment of the Mortgage from Bank of America to Secretary of Housing and Urban
Development took place. Additionally on that date, the assignment of the Mortgage from
Secretary of Housing and Urban Development to Kondaur Capital Corporation, as separate

trusice for Matawin Ventures Trust Series. Finally, the assignment of the Mortgage from

797
 

Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 33 of 35

Kondaur Capital Corporation, as separate trustee for Matawin Ventures Trust Series to Solo
Group LLC, Series 9, the plaintiff making the instant application, took place on December 4,
2013. This is the trail of the record as found by the referee and the court hereby confirms said
finding. Solo Group LLC, Series 9, has had possession of the Note and Mortgage since
December 4, 2013. Since no issues of fact or law have been raised by defendant, this Court
grants Solo Group’s motion for summary judgment.

Based on the foregoing, the cross-motion is denied, and the motion is granted as more
fully set forth in the attached judgment of foreclosure and sale.

Plaintiff shali serve a copy of this order and judgment upon all parties within 30 days of
the entry date.

This constitutes the decision and judgment of the Court.

see TP

Bronx, New York

 

HON. MITCHELL J. DANZIGER, J.S.C.

798
Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 34 of 35

Linda M, Tirelli, Esq.
TIRELLI LAW GROUP, LLC
50 Main Street, Suite 1265
White Plains, New York 10606
914-732-3222
LTireili@TW-Lawegroup.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

X

 

IN RE:
CHAPTER 13
GONZALO J. DUNIA,
CASE NO. 18-13541-CGM
DEBTOR.

 

SOLO GROUP, LLC,

MOVANT,
v.

GONZALO J. DUNIA,

RESPONDENT.
X

 

CERTIFICATE OF SERVICE

Linda M. Tirelli, attorney for the debtor, hereby certifies to the Court as follows:

1, Iam not a party for the foregoing proceeding;

2. lam not less than 18 years of age;

3. I have this day served a copy of the foregoing: DEBTOR’S SUPPLEMENTAL
OBJECTION TO MOTION FOR RELIEF FROM STAY

on all parties in interest by placing the same in an envelope, first-class mail, postage prepaid,
addressed to each person at his dwelling house or usual place of abode or to the place where he
regularly conducts his business or profession as follows:

 

Hon. Chief Judge Cecelia G. Morris KRISTA PREUSS, ESQ.
United States Bankruptcy Court Chapter 13 Trustee

355 Main Street 399 Knollwood Road, Suite 102
Poughkeepsie, New York 12601-3315 White Plains, NY 10603

 

Richard Gertler, Esq.
GERTLER LAW GROUP, LLC
90 Merrick Avenue

Suite 400

East Meadow, New York 1154

 

 

 

 

799
Case 1:20-cv-07484-KPF Document12 Filed 10/12/20 Page 35 of 35

DATED: May 3, 2019

800

TIRELLI LAW GROUP, LLC

50 Main Street, Suite 1265

White Plains, N.Y. 10606

Phone: 914-732-3222

Email: LTiretli@TW-LawGroup.com
